EXHIBIT 10.20




CONSULTING AGREEMENT




THIS AGREEMENT made as of the 1st day of April, 2010, among WORDLOGIC
CORPORATION, a corporation under the laws of Nevada having its principal
business office at Suite 2400, 650 West Georgia Street, Vancouver, British
Columbia V6B 4N7 (the “Company”),

and




ADVIDEA, INC., a company having its principal business office at 454 Brackenwood
Lane South, Palm Beach Gardens, Florida, 33418 (the “Consultant”).




WITNESSES THAT WHEREAS:




A.

The Company is engaged in the business of research, development, marketing,
distribution and licensing of software tools for enabling data entry on personal
computing devices and like devices on a number of different platforms and the
provision of services in support thereof (the “Business”).




B.

The Consultant desires to aid and assist the Company as a consultant by
providing certain business development services to the Company and the Company
desires to engage the Consultant for those purposes, on the terms and conditions
of this Agreement.




NOW THEREFORE in consideration of the premises and the covenants and agreements
of the parties hereto as hereinafter set forth, the parties hereto covenant and
agree as follows:




1.

Engagement. The Company does hereby appoint and engage the Consultant as its
consultant and advisor with respect to the services referred to in Section 2
hereof, for the compensation and the term hereinafter set forth, and the
Consultant hereby accepts such appointment and engagement by the Company, all
upon and subject to the terms and conditions of this Agreement.




2.

Services. During the Term, the Consultant agrees to provide to the Company in a
good and faithful manner, using its best efforts and in a manner that will
promote the interests of the Company, such business development and consulting
services (the “Services”):




a)

help build and develop web site and media advertising; and




b)

write and produce television infomercials to sell WordLogic software products
for the desktop, tablets and the handheld markets. WordLogic’s software enhances
users ability to correctly input information, communicate better and elevate
people’s basic literacy level.




The Company and the Consultant agree that in providing the Services, the
Consultant shall be responsible to and shall report to President and Chief
Executive Officer of the Company or to such other person as board of directors
of the Company shall from time to time designate (the “Representative”).




3.

Limited Authority as Agent. The Consultant agrees not to act as an agent of the
Company except with the express prior written authority of the Company. Without
limiting the generality of the foregoing, the Consultant shall not commit or be
entitled to commit the Company to any obligation whatsoever nor shall they incur
or be entitled to incur any debt or liability whatsoever on behalf of the
Company, without in each case the express prior written authority of the
Company. Any obligations, debts or liabilities incurred other than as aforesaid
shall be exclusively for the account of the Consultant.




4.

Term and Renewal. The Term shall commence on the date of this Agreement and
automatically cease on the date that is 12 (twelve) months after the date of
this Agreement (such period or any extension thereof is referred to herein as
the “Term”), unless earlier terminated as hereinafter provided or unless the
parties have agreed to renew this Agreement. The Company and the Consultant may
extend the Term on similar terms and conditions by further agreement in writing
to that effect with the exception of the amount of the Fee to be paid to the
Consultant which may be revised or increased at the sole discretion of the
Company.




5.

Termination by the Parties. The Consultant and the Company shall have the right
to terminate this Agreement at any time without cause by giving to the other
parties at least thirty (30) days prior written notice of the effective date of
such termination. The Company shall always have the right in lieu of the notice
period to pay to the Consultant an amount equal to the amount of the Fee that
would be earned by the Consultant during the notice period if the Consultant
were to provide the Services during the notice period in accordance with this
Agreement.





--------------------------------------------------------------------------------



Advidea, Inc. Consulting Agreement

- 2 -

April 1, 2010







6.

Termination with Cause. The Company shall always have the right to terminate
this Agreement for just cause or any breach of this Agreement without any prior
notice or any payment to the Consultant.




7.

Automatic Termination. This Agreement and the Term shall terminate
automatically, without any prior notice or any payment to the Consultant, on the
death or total disability of the Consultant.




8.

Fee. Provided the Consultant renders the Services satisfactorily in accordance
with this Agreement, and provided the Consultant is not in default under this
Agreement, the Company agrees to issue to the Consultant for the Services
rendered by the Consultant during the Term, 200,000 shares of the Company’s
Common Stock for each month of Services provided (the “Fee”) commencing on May
1, 2010. The Company also agrees to an initial issuance of 1,400,000 shares of
the Company’s Common Stock at a deemed value of $0.08 per share. This total of
up to 3,800,000 shares will be issued pursuant to the Company’s 2008 Equity
Incentive Plan, which was registered on a Form S-8. The Company recognizes that
securities registered on Form S-8 cannot be issued as compensation for investor
relations or capital raising services and the parties hereby agree that the
Consultant shall not provide investor relations or capital raising services.
500,000 restricted shares of the Company’s Common Stock will be issued in the
name of Aphenos Capital Inc., which is a company held by the Consultant, upon
signing of the Agreement.




9.

Disclosure of Conflicts of Interest. During the Term, the Consultant shall
promptly, fully and frankly disclose to the Company in writing:




a)

the nature and extent of any interest the Consultant may have, directly or
indirectly, in any contract or transaction or proposed contract or transaction
of or with the Company; and




b)

every office the Consultant may hold or acquire, and every property the may
possess or acquire, whereby directly or indirectly a duty or interest might be
created in conflict with the interests of the Company or the duties and
obligations of the Consultant under this Agreement; and




c)

the nature and extent of any conflict referred to in subparagraph (b) above.




In this Agreement, the expressions “Affiliate” and “Associate” shall include all
those persons and entities that are included within the definitions or meanings
of “affiliate” and “associate” respectively as set forth in sections 1(1) and
1(2) of the Company Act of British Columbia as amended from time to time,




10.

Confidentiality. The Consultant understands and agrees that in the performance
of the Consultant’s obligations under this Agreement, the Consultant may obtain
knowledge of Confidential Information (as hereinafter defined) relating to the
business or affairs of the Company or of any of its subsidiary or affiliated
companies. The Consultant shall not, without the prior written consent of the
Representative, either during the Term or at any time thereafter:




a)

use or disclose any Confidential Information outside of the Company (or any of
its subsidiary or affiliated companies) or for any use or purpose other than
those of the Company (or any of its subsidiary or affiliated companies);




b)

publish any article with respect thereto; or




c)

except in providing the Services, remove or aid in the removal from the premises
of the Company any Confidential Information or any property or material relating
thereto.




In this Agreement, “Confidential Information” means any information or knowledge
including, without limitation, any formula, pattern, design, system, program,
device, software, plan, process, know how, research, discovery, strategy,
method, idea, client list, marketing strategy, employee compensation, document,
materials, records, copies, adaptations, or compilation of information that (i)
relates to the business or affairs of the Company (or any of its subsidiary or
affiliated companies), (ii) is private or confidential in that it is not
generally known or available to the public, and (iii) gives or would give the
Company (or any of its subsidiary or affiliated companies) an opportunity to
obtain an advantage over competitors who do not know of or use it.




11.

Non-Solicitation. The Consultant covenants and agrees that during the Term and
continuing for the period of 12 (twelve) months following the termination of the
Term or of this Agreement, the Consultant shall not directly or indirectly
interfere with or endeavour to direct or entice away from the Company any client
of the Company or to directly or indirectly solicit, interfere with, entice away
or otherwise attempt to obtain the withdrawal of any of the Company’s employees
or consultants.





--------------------------------------------------------------------------------



Advidea, Inc. Consulting Agreement

- 3 -

April 1, 2010







12.

Other Businesses Permitted. Subject to the other provisions of this Agreement,
the Company acknowledges that the Consultant shall be free to engage in any
other businesses and to hire staff and rent offices, at such times and places
and in such manner as they may choose, provided same shall be for the sole
account and expense of the Consultant and shall not result in any expense to the
Company.




13.

Compliance with Laws. All Services provided by the Consultant shall be in full
compliance with the laws of British Columbia and other applicable laws and
consistent with a high degree of business ethics.




14.

Indemnity of Consultant. The Consultant shall indemnify and save harmless the
Company against all costs, loss, expense or liability sustained or incurred in
respect of the provision of the Consulting Services, including, without
limitation, arising from:




a)

any negligence, misconduct or fraud on the part of the Consultant in providing
the Services.




15.

Partial Invalidity. If any provision of this Agreement shall for any reason be
held to be excessively broad as to duration, scope, activity, subject matter or
otherwise, such provision shall be construed by limiting and reducing it so as
to be enforceable to the extent compatible with applicable law. If,
notwithstanding the foregoing, any provision of this Agreement is to be held to
be invalid or illegal, then such invalid, illegal provision shall be severable
and severed from the other provisions of this Agreement and the Agreement shall
remain to be construed as if such invalid, illegal provision had never been
contained herein.




16.

Waiver. Any waiver of any breach or default under this Agreement shall only be
effective if in writing signed by the party against whom the waiver is sought to
be enforced, and no waiver shall be implied by indulgence, delay or other act,
omission or conduct. Any waiver shall only apply to the specific matter waived
and only in the specific instance in which it is waived.




17.

Governing Laws. This Agreement shall be governed by and interpreted in
accordance with the laws of the Province of British Columbia.




18.

No Assignment. The Consultant acknowledges and agrees that:




a)

the Services contracted for under this Agreement are the personal services of
the Consultant;




b)

the Consultant may not delegate or subcontract for any of its duties or
obligations under this Agreement as provided herein; and




c)

the rights and interests of the Consultant hereunder may not be sold,
transferred, assigned, pledged or mortgaged.




19.

Relationship. It is expressly acknowledged and agreed by the parties hereto that
the only relationship of the Consultant to the Company created by this Agreement
shall for all purposes be that of an independent contractor not an employee of
the Company. The Consultant shall, at his own expense, pay all income taxes,
unemployment insurance, Canada Pension Plan and Workers Compensation
contributions, and all other taxes, charges and contributions levied as required
by all competent governmental authority in respect of the monies paid to the
Consultant under this Agreement. The Company shall have no obligation whatsoever
to compensate or provide the Consultant with benefits in respect of:




a)

sickness or accident, whether or not resulting from the performance by the
Consultant of the obligations under this Agreement;




b)

retirement or pension; or




c)

any other benefits provided by the Company to any of its employees.




The Consultant shall indemnify and hold harmless the Company from and against
all assessments, claims, liabilities, costs, expenses and damages that the
Company may suffer or incur with respect to any such benefits.




20.

Taxes. The Consultant covenants and agrees to pay and be responsible for all
income taxes and all other taxes whatsoever now or hereafter payable in
connection with any fee, remuneration or compensation provided under this
Agreement. The Consultant shall indemnify and hold harmless the Company from all
assessments, claims, demands, costs, expenses and liability that the Company may
ever suffer or incur with respect to any such taxes.





--------------------------------------------------------------------------------



Advidea, Inc. Consulting Agreement

- 4 -

April 1, 2010







21.

Notices. Any notice or other communication under this Agreement or in connection
herewith shall be in writing and shall be delivered or faxed to the Consultant
or the Company at the addresses or fax numbers set out below. If the address,
fax number or telephone numbers set out below shall change during the Term, the
party shall promptly provide the new address, fax number or telephone number to
the other parties:




If to the Company:




WORDLOGIC CORPORATION

Suite 2400, 650 West Georgia Street

Vancouver, British Columbia V6B 4N7

Fax : (604) 257-3512




If to the Consultant:




ADVIDEA, INC.

454 Brackenwood Lane South

Palm Beach Gardens, FL 33418




22.

Interpretation. If the sense or context of this Agreement so requires, the
singular shall be construed to include the plural and vice versa, and the neuter
shall be construed to include the feminine or masculine or body politic or body
corporate and vice versa. In this Agreement “herein”, “hereby”, “hereunder”,
“hereof”, “hereto” and words of similar import, refer to this Agreement as a
whole and not to any particular Section or part of this Agreement. The headings
and captions of Sections of this Agreement are inserted for convenience of
reference only and are not to be considered when interpreting this Agreement.
All sums of money set forth in this Agreement are expressed in Canadian dollars.




23.

Time. Due to the time sensitive nature of the Company’s business, time is of the
essence.




24.

Entire Agreement. This Agreement constitutes the entire agreement between the
Company and the Consultant with respect to the subject matters hereof, and
supersedes any previous communications, understandings and agreements between
the Company and the Consultant regarding the subject matters hereof, whether
written or oral. Except as otherwise provided in this Agreement, this Agreement
may only be amended by further agreement in writing signed by the parties
hereto.




IN WITNESS WHEREOF the parties have executed this Agreement with effect as of
the day and year first above written.




WORDLOGIC CORPORATION

ADVIDEA, INC.




By:




/s/ Frank Evanshen




By:




/s/ Douglas A. Glaser

Name:

Frank Evanshen

Name:

Douglas A. Glaser

Title

President & CEO

Title

 

Date:

April 1, 2010

Date:

April 1, 2010






